DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendment to the Specification filed 12/10/2020 is acceptable and has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: On line 3, a comma should be inserted between both occurrences of the phrase “the patient’s body” in order to be grammatically correct. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: On line 3, the term “a” should be in replaced with the term “the” since a “forward direction” has already been introduced in claim 8. Additionally, on line 5, the phrase “blood vessel in the” . Appropriate correction is required.
Claim 14 is objected to because of the following informalities: On line 5, the phrase “the blood vessel in” should be removed; the Examiner incorrectly suggested this addition in the last Office Action. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 2, 9 and 16 each recite “a treatment instrument”, but claims 1, 8, and 15 (upon which they respectively depend) each recite “a treatment device”.  It is unclear based on the disclosure if the “treatment instrument” is intended to be the same as or different from the “treatment device”. The disclosure does not appear to disclose that the treatment in the first leg is different from the treatment in the second leg; therefore, it is believed that the “treatment instrument” is intended to be the same as the “treatment device”. For the sake of examination, this is 
In the reply filed 12/10/2020, Applicant did not amend these claims in the manner suggested by the Examiner and stated that the original wording encompasses both treatment by the same treatment instrument recited in the independent claims (the “treatment device”) and treatment by another treatment instrument (an instrument different from the “treatment device”) which does not render the claim indefinite. However, the Examiner disagrees that the original wording encompasses both possibilities. Rather, since both “a treatment device” and “a treatment instrument” are recited, these must be two different elements based on proper claim interpretation.  Accordingly, the original rejection is maintained since the language of these claims (requiring a different treatment in each leg) appears to differ from that which is set forth in the disclosure (appearing to require the same treatment in each leg) and, therefore, the proper scope of the claim cannot be determined in light of the Specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trani et al. (“Transradial Approach to Treat Superficial Femoral in view of Nipro Corp (JP 2009-273640; English Translation provided by Applicant on 5/17/2018) and Shockey et al. (US Pat 5,120,323).
Re claim 1, Trani et al. discloses a  treatment method for treating treatment targets in legs of a patient's body (as described in the two paragraphs under the heading “Radial Procedure Details” spanning pages 495-496; all citations throughout the rejections are taken from these paragraphs unless otherwise noted), the legs including a leg on one side of the patient’s body and a leg on an opposite side of the patient’s body (“both SFA” are disclosed as being treated on page 498, column 1, line 11, thus, both of these legs are present), the patient's body also including: a common iliac artery on the one side of the patient's body; a common iliac artery on the opposite side of the patient's body; a connection position at which the common iliac artery on the one side of the patient's body and the common iliac artery on the opposite side of the patient's body meet each other; a femoral artery in the leg on the one side of the patient's body; and a femoral artery in the leg on the opposite side of the patient's body, the one side of the patient's body being either a left side of the patient's body or a right side of the patient's body, and the opposite side of the patient's body being the other of the left side of the patient's body and the right side of the patient's body (each of these arteries are parts of the human circulatory system and, thus, are present), the method comprising: introducing a distal end (inherent in “catheter”) of a catheter (“125 cm long 6 Fr MP guiding catheter”) into a lumen of an introducer sheath (“6 Fr 25 cm long hydrophilic sheath”) while the introducer sheath is at least partially positioned in an arm of the patient's body and while the lumen of the introducer sheath is in communication further down the vasculature on the one side of the patient's body by advancing the distal end of the catheter along the artery in the arm of the patient's body, through the connection position in the patient's body, and into a location further down the vasculature in the leg on the one side of the patient’s body (because the catheter extends to the “external iliac artery”, it must pass through the connection position of the left and right iliac arteries); inserting a treatment device (“over-the-wire 180 cm long shaft peripheral balloon”) into the lumen in the catheter while the distal end of the in the vasculature on the one side of the patient's body and advancing the treatment device through the lumen in the catheter and through the open distal end of the catheter (“was advanced up to the tip of the catheter” and “after crossing the target lesion with the wire and the balloon”); treating a first treatment target (“the target lesion”) in the leg on the one side of the patient's body through operation of the treatment device after the treatment device is advanced through the open distal end of the catheter (“after crossing the target lesion with the wire and the balloon, multiple dilatations of the restenotic SFA stents were performed with a 5.0 or 6.0 mm diameter balloons, 80-150 mm long, for at least 2 min at over 10 atm”); moving the catheter in a rearward direction in the patient's body to position the distal end of the catheter at the connection position and then advancing the catheter in the forward direction into the leg on the opposite side of the patient's body, the moving of the catheter in the rearward direction in the patient's body and the advancing of the catheter in the forward direction into the leg on the opposite side of the patient's body being performed while maintaining the distal end of the catheter inAttorney Docket No: 1027550-001817Patent the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12; since the method of treating the first side involved placing the catheter at the “external iliac artery”, treating the second side would (based on human body anatomy) require the catheter to be retracted to a connection position of the left and right iliac arteries then extended to the “external iliac artery” on the second side); and treating a second treatment target in the leg on the opposite side of the patient's body after the distal end of the catheter is advanced into the leg on the opposite side of the patient's 
Trani does not explicitly disclose that the location further down the vasculature on the one side of the patient’s body is the femoral artery in the leg on the one side of the patient’s body and that the location of the distal end of the catheter in the vasculature on the one side of the patient’s body is the leg on the one side of the patient’s body. Nipro Corp, however, teaches guiding a distal end of a catheter 1 (Fig 2) from an arm artery (as seen in Fig 2; “artery of an arm”, Para 18) to a femoral artery (as seen in Fig 2; Para 24, “the peripheral artery which is placed at the bottom of it, for example, a femoral artery” and “the guiding catheter 1 […] is inserted to a peripheral artery”) and inserting a treatment device (Para 18, “balloon catheter”) through the catheter while it is positioned in the leg (Para 18) for the purpose of easily inserting the treatment device in the intravascular lesion part (Para 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani to include placing the distal end of the catheter in the femoral artery, as taught by Nipro Corp, for the purpose of easily inserting the treatment device in the intravascular lesion part (Para 18). 
Trani as modified by Nipro Corp does not explicitly disclose the step of withdrawing the treatment device from the catheter after the treating of the first treatment target in the leg on the one side of the patient’s body is completed. Shockey, however, teaches delivering a treatment device (“working catheter”, Col 4, Line 49) through a catheter 26 (Fig 1) (“Once the distal tip 30 of the inner telescoping guide catheter 26 is proximate the site of the lesion, the working catheter (not shown) with its 
Re claim 2, Trani discloses that the treating of the second treatment target in the leg on the opposite side of the patient's body is performed through operation of a treatment instrument inserted into the lumen in the catheter (as per the 112b rejection above, the “treatment device” and the “treatment instrument” are interpreted as being the same instrument; therefore, the “treatment instrument” is the “over-the-wire 180 cm long shaft peripheral balloon”).  
Re claim 3, Trani discloses all the claimed features but does not explicitly disclose that the arm is on the opposite side of the patient’s body.  Nipro Corp, however, teaches that the arm of the patient’s body is on the opposite side of the patient’s body (as seen in Fig 2) for the purpose of ensuring the catheter be stably detained in the femoral artery (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani to include the arm being on 
Re claim 4, Trani discloses that the catheter is a first catheter (inherent) but Trani/Nipro Corp do not disclose that the first catheter is positioned inside a second catheter during the introducing of the distal end of the catheter into the blood vessel in the arm of the patient's body. Shockey, however, teaches that the catheter is a first catheter 26 (Fig 1) that is positioned inside a second catheter 12 (Fig 1) during the introducing of the distal end of the catheter into the entrance blood vessel of the patient’s body (Col 4, Lines 31-34 and 40-47) for the purpose of allowing for perfusion and/or aspiration (Col 3, Lines 52-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani/Nipro Corp to include a second catheter through which the first catheter is positioned, as taught by Shockey, for the purpose of allowing for perfusion and/or aspiration (Col 3, Lines 52-59).
Re claim 6, Trani discloses that the treating of the first treatment target in the leg on the one side of the patient's body through operation of the treatment device comprises expanding a balloon into contact with the first treatment target (“multiple dilatations of the restenotic SFA stents were performed with a 5.0 or 6.0 mm diameter balloons, 80-150 mm long, for at least 2 min at over 10 atm”).
Re claim 7, Trani discloses that the advancing of the catheter relative to the introducer sheath in the forward direction comprises guiding the catheter along a guide wire (“30 cm 0.035” wire”) that is positioned in the artery in the arm of the patient's body and in the leg on the one side of the patient's body (“was navigated over the wire”).  
Re claim 8, Trani discloses a treatment method for treating both a first treatment target in a lower limb on one side of a patient's body and a second treatment target in a lower limb on an opposite side of the patient's body (as described in the two paragraphs under the heading “Radial Procedure Details” spanning pages 495-496 and Page 498, Column 1, Lines 11-12; all citations throughout the rejections are taken from these passages unless otherwise noted), the method comprising: introducing a distal end (inherent in “catheter”) of a catheter (“125 cm long 6 Fr MP guiding catheter”) into a blood vessel in an arm of the patient's body (either of the “left and right radial arteries), the catheter possessing a proximal end (inherent in “catheter”) opposite the distal end of the catheter, the catheter also including a lumen extending throughout a length of the catheter and opening to both an open distal end at the distal end of the catheter and an open proximal end at the proximal end of the catheter (evidenced by an “over-the-wire 180 cm long shaft peripheral balloon” travelling through the catheter); advancing the distal end of the catheter in a forward direction along the bloodAttorney Docket No: 1027550-001817Patent vessel of the arm of the patient's body and further down the vasculature on the one side of the patient's body and while the proximal end of the catheter remains outside the patient's body (“was navigated over the wire through the descending aorta down to the external iliac artery”); inserting a treatment device (“over-the-wire 180 cm long shaft peripheral balloon”) into the lumen in the catheter while the distal end of the catheter is positioned in the vasculature on the one side of the patient's body and advancing the treatment device in the forward direction through the lumen in the catheter and through the open distal end of the catheter (“was advanced up to the tip of the catheter” and “after crossing the target lesion with the wire and the balloon); treating the first treatment target (“the target in the vasculature on the one side of the patient's body (“after crossing the target lesion with the wire and the balloon, multiple dilatations of the restenotic SFA stents were performed with a 5.0 or 6.0 mm diameter balloons, 80-150 mm long, for at least 2 min at over 10 atm”); moving the treatment device in a rearward direction after the treating of the first treatment target in the lower limb on the one side of the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12; since the method of treating the first side involved placing the treatment device at the SFA, treating the second side would (based on human body anatomy) require the treatment device to be retracted to a connection position of the left and right iliac arteries then extended to the SFA on the second side); moving the catheter in the rearward direction in the patient's body followed by advancing the distal end of the catheter in the forward direction into the vasculature on the opposite side of the patient's body while the proximal end of the catheter remains outside the patient's body, the moving of the catheter in the rearward direction in the patient's body and the advancing of the distal end of the catheter in the forward direction into the vasculature on the opposite side of the patient's body being performed without removing the distal end of the catheter from the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12; since the method of treating the first side involved placing the catheter at the “external iliac artery”, treating the second side would (based on human body anatomy) require the catheter to be retracted to a connection position of the left and right iliac arteries then 
Trani does not explicitly disclose that the location of the distal end of the catheter further down the vasculature and in the vasculature on the one side of the patient’s body is the lower limb on the one side of the patient’s body. Nipro Corp, however, teaches guiding a distal end of a catheter 1 (Fig 2) from an arm artery (as seen in Fig 2; “artery of an arm”, Para 18) to a femoral artery (as seen in Fig 2; Para 24, “the peripheral artery which is placed at the bottom of it, for example, a femoral artery” and “the guiding catheter 1 […] is inserted to a peripheral artery”) and inserting a treatment device (Para 18, “balloon catheter”) through the catheter while it is positioned in the femoral artery (Para 18) for the purpose of easily inserting the treatment device in the intravascular lesion part (Para 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani to include placing the distal end of the catheter in the femoral artery (which is in a lower limb), as taught by Nipro Corp, for the purpose of easily inserting the treatment device in the intravascular lesion part (Para 18). 
Although Trani discloses that both the catheter and the treatment device are moved in the rearward direction, Trani as modified by Nipro Corp does not explicitly disclose that the catheter is moved in the rearward direction after the treatment device is moved in the rearward direction. Shockey, however, teaches moving a treatment after moving the treatment device rearward, as taught by Shockey, for the purpose of ensuring that the treatment device is not drawn/inserted over the endothelial lining of the blood vessel within which the treatment device is placed (Col 4, Lines 65-68).
Re claim 9, Trani discloses introducing a treatment instrument (as per the 112b rejection above, the “treatment device” and the “treatment instrument” are interpreted as being the same instrument; therefore, the “treatment instrument” is the “over-the-wire 180 cm long shaft peripheral balloon”) into the lumen in the catheter after the advancing of the distal end of the catheter in the forward direction into the lower limb on the opposite side of the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12; since the method of treating the first side involved placing the catheter at the “external iliac artery”, treating the second side would (based on human body anatomy) require the catheter to be retracted to a connection position of the left and right iliac arteries then extended to the “external iliac artery” on the second side), and operating the treatment instrument to perform the treating of the second treatment target in the lower limb on the opposite side of the patient's body (“treat both SFA in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12).  
Re claim 10, Trani discloses all the claimed features but does not explicitly disclose that the arm is on the opposite side of the patient's body.  Nipro Corp, however, teaches that the arm is on the opposite side of the patient’s body (as seen in Fig 2) for the purpose of ensuring the catheter be stably detained in the femoral artery (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani to include the arm being on the opposite side of the patient’s body, as taught by Nipro Corp, for the purpose of ensuring the catheter be stably detained in the femoral artery (Para 16). 
Re claim 11, Trani discloses that the catheter is a first catheter (inherent) but Trani/Nipro Corp do not disclose that the first catheter is positioned inside a second catheter during the introducing of the distal end of the catheter into the blood vessel in the arm of the patient's body. Shockey, however, teaches that the catheter is a first catheter 26 (Fig 1) that is positioned inside a second catheter 12 (Fig 1) during the introducing of the distal end of the catheter into the entrance blood vessel of the patient’s body (Col 4, Lines 31-34 and 40-47) for the purpose of allowing for perfusion and/or aspiration (Col 3, Lines 52-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani/Nipro Corp to include a second catheter through which the first catheter is positioned, as taught by Shockey, for the purpose of allowing for perfusion and/or aspiration (Col 3, Lines 52-59).
Re claim 13, Trani discloses that the treating of the first treatment target in the leg on the one side of the patient's body through operation of the treatment device comprises expanding a balloon into contact with the first treatment target (“multiple 
Re claim 14, Trani discloses that the advancing of the distal end of the catheter in the forward direction along the blood vessel of the arm of the patient's body and into the lower limb on the one side of the patient's body comprises guiding the catheter along a guide wire (“30 cm 0.035” wire”) that is positioned in the blood vessel in the arm of the patient's body artery and in the lower limb on the one side of the patient's body (“was navigated over the wire”).  
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trani et al. (“Transradial Approach to Treat Superficial Femoral Artery In-Stent Restenosis”; Catheterization and Cardiovascular Interventions (2009); 74:494-498)/Nipro Corp (JP 2009-273640)/Shockey et al. (US Pat 5,120,323) in view of Londono et al. (“Posterior Tibial Artery Access Using Transradial Techniques: Retrograde Approach to Inaccessible Lower Extremity Lesions”; Catheterization and Cardiovascular Interventions (2012); 79(7):1194-1198).
Re claims 5 and 12, Trani discloses that the one side of the patient's body includes a popliteal artery, an anterior tibial artery or a posterior tibial artery (as these are all vessels found in the human body), but Trani/Nipro Corp/Shockey do not disclose that the advancing of the distal end of the catheter in a forward direction along the blood vessel of the arm of the patient’s body and into the leg/lower limb on the one side of the patient's body comprises advancing the distal end of the catheter into: i) the popliteal artery on the one side of the patient's body; ii) the anterior tibial artery on the one side of the patient's body; or iii) the posterior tibial artery on the one side of the patient's .
Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trani et al. (“Transradial Approach to Treat Superficial Femoral Artery In-Stent Restenosis”; Catheterization and Cardiovascular Interventions (2009); 74:494-498) in view of Nipro Corp (JP 2009-273640).
Re claim 15, Trani discloses a method for treating both a first treatment target in a lower limb on one side of a patient's body and a second treatment target in a lower limb on an opposite side of the patient's body (as described in the two paragraphs under the heading “Radial Procedure Details” spanning pages 495-496 and Page 498, Column 1, Lines 11-12; all citations throughout the rejections are taken from these passages unless otherwise noted), the method comprising: introducing a catheter (“125 cm long 6 FR MP guiding catheter”) into a blood vessel in an arm of the patient's body (either of the “left and right radial arteries”); advancing the catheter in a forward direction in the blood vessel of the arm of the patient's body and into a blood vessel further down the vasculature on the one side of the patient's body while a proximal end of the in the vasculature on the one side of the patient's body and advancing the treatment device in the forward direction so that a distal end of the treatment device extends distally beyond the distal end of the catheter (see the 112b rejection above for explanation of this interpretation) (“was advanced up to the tip of the catheter” and “after crossing the target lesion with the wire and the balloon”); treating the first treatment target (“the target lesion”) in the lower limb on the one side of the patient's body through operation of the treatment device while the proximal end of the catheter is positioned outside the patient's body (“after crossing the target lesion with the wire and the balloon, multiple dilatations of the restenotic SFA stents were performed with a 5.0 or 6.0 mm diameter balloons, 80-150 mm long, for at least 2 min at over 10 atm”); moving the catheter in the patient's body to move the distal end of the catheter from the blood vessel in the vasculature on the one side of the patient's body to a blood vessel in the vasculature on the opposite side of the patient's body without removing the catheter from the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12; since the method of treating the first side involved placing the catheter at the “external iliac artery”, treating the second side would (based on human body anatomy) require the catheter to be retracted to a connection position of the left and right iliac arteries then extended to the “external iliac artery” on the second side); and treating the second treatment target in the lower limb into the vasculature on the opposite side of the patient's body (the second treatment target being the second SFA; Page 498, Column 1, Lines 11-12). 
Trani does not explicitly disclose that the location further down the vasculature and in the vasculature on the one side of the patient’s body is a lower limb on the one side of the patient’s body. Nipro Corp, however, teaches guiding a distal end of a catheter 1 (Fig 2) from an arm artery (as seen in Fig 2; “artery of an arm”, Para 18) to a femoral artery (as seen in Fig 2; Para 24, “the peripheral artery which is placed at the bottom of it, for example, a femoral artery” and “the guiding catheter 1 […] is inserted to a peripheral artery”) and inserting a treatment device (Para 18, “balloon catheter”) through the catheter while it is positioned in the femoral artery (Para 18) for the purpose of easily inserting the treatment device in the intravascular lesion part (Para 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani to include placing the distal end of the catheter in the femoral artery (which is in a lower limb), as taught by Nipro Corp, for the purpose of easily inserting the treatment device in the intravascular lesion part (Para 18). 
Re claim 16, Trani discloses introducing a treatment instrument (as per the 112b rejection above, the “treatment device” and the “treatment instrument” are interpreted as being the same instrument; therefore, the “treatment instrument” is the “over-the-wire 180 cm long shaft peripheral balloon”) into the catheter after moving the distal end of the catheter into the blood vessel in the lower limb on the opposite side of the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12; since the method of treating the first 
Re claim 19, Trani discloses that the treating of the first treatment target in the leg on the one side of the patient's body through operation of the treatment device comprises expanding a balloon into contact with the first treatment target (“multiple dilatations of the restenotic SFA stents were performed with a 5.0 or 6.0 mm diameter balloons, 80-150 mm long, for at least 2 min at over 10 atm”).
Re claim 20, Trani discloses that the advancing of the catheter in the forward direction in the blood vessel of the arm of the patient's body and into the blood vessel in the lower limb on the one side of the patient's body comprises guiding the catheter along a guide wire (“30 cm 0.035” wire”) that is positioned in the blood vessel in the arm of the patient's body and in the blood vessel in the lower limb on the one side of the patient's body (“was navigated over the wire”).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Trani et al. (“Transradial Approach to Treat Superficial Femoral Artery In-Stent Restenosis”; Catheterization and Cardiovascular Interventions (2009); 74:494-498)/Nipro Corp (JP 2009-273640) in view of Shockey et al..
Re claim 17, Trani discloses that the catheter is a first catheter (inherent) but Trani/Nipro Corp do not disclose that the first catheter is positioned inside a second catheter during the introducing of the catheter into the blood vessel in the arm of the patient's body. Shockey, however, teaches that the catheter is a first catheter 26 (Fig 1) that is positioned inside a second catheter 12 (Fig 1) during the introducing of the catheter into the entrance blood vessel of the patient’s body (Col 4, Lines 31-34 and 40-47) for the purpose of allowing for perfusion and/or aspiration (Col 3, Lines 52-59). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani/Nipro Corp to include a second catheter through which the first catheter is positioned, as taught by Shockey, for the purpose of allowing for perfusion and/or aspiration (Col 3, Lines 52-59).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Trani et al. (“Transradial Approach to Treat Superficial Femoral Artery In-Stent Restenosis”; Catheterization and Cardiovascular Interventions (2009); 74:494-498)/Nipro Corp (JP 2009-273640) in view of Londono et al. (“Posterior Tibial Artery Access Using Transradial Techniques: Retrograde Approach to Inaccessible Lower Extremity Lesions”; Catheterization and Cardiovascular Interventions (2012); 79(7):1194-1198).
Re claim 18, Trani discloses that the one side of the patient's body includes a popliteal artery, an anterior tibial artery or a posterior tibial artery (as these are all vessels found in the human body), but Trani/Nipro Corp do not disclose that the advancing of the catheter in the forward direction in the blood vessel of the arm of the patient’s body and into the blood vessel in the lower limb on the one side of the patient's body comprises advancing the distal end of the catheter into: i) the popliteal artery on .

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive.
Applicant argues that the Nipro Corp reference does not teach one of ordinary skill in the art that any known medical instrumentation can be used to treat a peripheral artery by increasing the length of a known medical instrument so that the known medical instrument can reach the desired location because Nipro Corp evidences that the catheter exhibits a particular configuration allowing it to be used in the desired manner. The Examiner respectfully notes that Nipro Corp is not used in the rejections to teach that any known medical instrument can be used the manner it disclosed, but rather it is used to teach that one specific medical instrument (that of the Trani reference) can be used in the manner disclosed. Since Trani and Nipro Corp each teach 
Applicant argues that Nipro Corp’s disclosed desire to access a certain region of the body “is not necessarily a teaching that would cause one of ordinary skill in the art to believe that simply lengthening the various instrumentation described in Trani et al. paper would make it possible to achieve such access.” The Examiner respectfully disagrees as both the guiding catheters (the “catheter” of the claims) of Trani and Nipro Corp are used for the same purpose of delivering a balloon device (the “treatment device” of the claims) therethrough and therefore modifying the length of the Trani guiding catheter would achieve the same access as the Nipro Corp guiding catheter.
Applicant argues that “the guiding catheter described in the Trani et al. paper is relatively short” and “to be useful in operations like those defined in the claims of the present application, the catheter must be significantly longer”. The Examiner respectfully disagrees with Applicant’s characterization of Trani’s guiding catheter as being “relatively short” and that to meet the claims, it “must be significantly longer”. Rather, Trani discloses that their guiding catheter extends to the iliac artery which is adjacent the femoral artery (which is the claimed location). Therefore, one of ordinary skill in the art would not consider an increase in length from the iliac artery to the femoral artery to be “significantly longer”.  
Applicant argues that Trani “in no way suggests that a treatment operation like that defined in the independent claims of the present application […] can be performed by simply making the instrumentation described in the Trani et al. paper longer.” The Examiner acknowledges this, but reiterates that it is not the primary reference of Trani that suggests that the operation can be performed with a longer catheter – it is the secondary reference of Nipro Corp that suggests this, as Nipro Corp is also used to deliver a balloon through the catheter like in Trani. It is noted that a proper rejection under 35 USC 103 does not require a suggestion to modify be found in the primary reference. 
Applicant argues that Trani’s observation about a single arterial access “says nothing about the 125cm long 6 Fr MP guiding catheter” and, therefore, one of ordinary skill in the art “would have had no reason to understand that the mention in the Trani et al. paper of treating both superficial femoral arteries from a common arterial access necessarily means that the treatment should be carries[sic] out without removing the catheter from the patient’s body as claimed”. The Examiner respectfully disagrees. Line 11 of Col 1 on Page 4498 sets forth that both SFA are treated “in the same procedure”. One of ordinary skill in the art would recognize that if both SFA are being treated “in the same procedure” as disclosed, then removal of the instruments from the body between treatment of the two SFA would not be occurring as such removal would result in two procedures not “the same procedure” as disclosed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783